Case 1:15-cv-08083-RMB-AMD Document 178 Filed 10/28/19 Page 1 of 4 PageID: 4340




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

    Full Caption in District Court:                                       Docket No.:          1:15-cv-08083-RMB/AMD

             La Mecia Ross-Tiggett
                    (Plaintiff)                                           Judge: Honorable Renee M. Bumb, U.S.D.J

                    v.                                                    Notice of Appeal to the
             Reed Smith, LLP, et al.                                      U.S. Court of Appeals for the
                    (Defendant)                                           Third Circuit



             Notice is hereby given that           La Mecia Ross-Tiggett
                                                          (Named Party)
             appeals to the United States Court of Appeals for the Third Circuit from
                                                    Dismissing Appeal of Judge Donio's March 26, 2019 Order;
                                                    Adopting in Part and Modifying in Part Dkt Entry 164
             [ ] Judgment,   !XiOrder, [ J Other    Granting in Part and Denying Without Prejudice in Part Dkt Entry 151
                                                            (Specify)
             of the United States District Court, District of New Jersey, entered in this action on ·

              September 26, 2019




    Dated:                                                       La Mecia Ross-Ti
                                                                Appellant

                                                                 25103 Osprey Way
                                                                Street

                                                                 Princeton Junction, NJ 08550
                                                                City, State, Zip

                                                                 (609) 914-5353
                                                                Telephone
     Case 1:15-cv-08083-RMB-AMD Document 178 Filed 10/28/19 Page 2 of 4 PageID: 4341
.,      Case 1:15-cv-08083-RMB-AMD Document 170 Filed 09/26/19                   Page 1 of 3 PagelD: 4261




                                                              [Docket Items 151, 157, 164]

                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


           LA MECIA ROSS-TIGGETT,                           HONORABLE RENEE MARIE BUMB

                               Plaintiff,
                                                                   Civil Action
                   v.                                          No. 15-8083 (RMB-AMO)

           REED SMITH LLP, et al.
                                                                             ORDER
                               Defendants.



               This matter comes before the Court by way of a Report and

          Recommendation filed by Magistrate Judge Ann Marie Donia regarding

          the pending motion to dismiss for failure to prosecute filed by

          all Defendants [Docket Items 151             &   164] and by way of Plaintiff's

          appeal    of   an   Order   filed    by     Judge    Donia        on    March     26,    2019,

          regarding      Plaintiff's     motion       to      compel        [Docket       Item     157];

          Plaintiff      having   timely      filed    objections           to     the    Report      and

          Recommendation       [Docket     Item     166];     Defendants           having     filed     a

          response       to    Plaintiff's        objections           to        the     Report       and

          Recommendation      [Docket Item 168];            Defendant having timely filed

          opposition to Plaintiff's appeal of Judge Donia's Order                                 [Docket

          Item 158];     Plaintiff having filed a reply brief thereto                             [Docket

          Item 159]; the Court having held oral argument pertaining to these

          matters on September 26,          2019;     for the reasons set forth on the

          record during the hearing of September 26, 2019;
Case 1:15-cv-08083-RMB-AMD Document 178 Filed 10/28/19 Page 3 of 4 PageID: 4342
   Case 1:15-cv-08083-RMB-AMD Document 170 Filed 09/26/19 Page 2 of 3 PagelD: 4262



             IT IS this           26th      day of          September       2019, hereby

             ORDERED that Plaintiff's appeal of Judge Donia's March 26,

     2019 Order [Docket Item 157] shall be, and is hereby, DISMISSED;

     and it is further

             ORDERED        that       Judge      Donia's      report       and    recommendation

     regarding the pending motion to dismiss                         [Docket Item 164]         shall

     be, and is hereby ADOPTED IN PART and MODIFIED IN PART; and it is

     further

             ORDERED that Defendants' motion to dismiss                          [Docket Item 151]

     shall    be,     and    is       hereby,     GRANTED     IN    PART    and    DENIED    WITHOUT

     PREJUDICE IN PART; and it is further

             ORDERED that this case shall not be dismissed at this time;

     and it is further

             ORDERED    that          Plaintiff    shall      not be permitted to            use   any

     "notes" or audio recordings that were the subject of Judge Donia's

     prior     orders       to    compel       discovery      at    trial   or    in   any   further

     proceeding in this case; and it is further

             ORDERED that, as a further sanction, Plaintiff is hereby given

     one "last warning" that any further violation by Plaintiff of any

     discovery order,             scheduling order,           or any other deadline set by

     this     Court     or       by    Judge    Donia       shall    automatically       result     in

     dismissal of this case with prejudice,                         absent a showing of good

     cause; and it is further




                                                        2
Case 1:15-cv-08083-RMB-AMD Document 178 Filed 10/28/19 Page 4 of 4 PageID: 4343
  Case 1:15-cv-08083-RMB-AMD Document 170 Filed 09/26/19 Page 3 of 3 PagelD: 4263




         ORDERED that the parties shall appear in-person before Judge

    Donia on October 16, 2019 at 11:00am in Courtroom 38 for a status

    and scheduling conference.



                                      s/ Renee Marie Bumb
                                      RENEE MARIE BUMB
                                      United States District Judge




                                         3
